                                                                      Case 2:16-cv-02533-RFB-NJK Document 50 Filed 01/18/19 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: rex.garner@akerman.com
                                                             7   Attorneys for plaintiff and counter-defendant Bank
                                                                 of America, N.A.
                                                             8

                                                             9                                 UNITED STATES DISTRICT COURT

                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 BANK OF AMERICA, N.A.,                               Case No.: 2:16-cv-02533-RFB-NJK
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                    Plaintiff,
                                                                 v.                                                   MOTION TO REMOVE ATTORNEY
AKERMAN LLP




                                                            13                                                        FROM ELECTRONIC SERVICE LIST
                                                                 BACARA RIDGE ASSOCIATION; SFR
                                                            14   INVESTMENTS POOL 1, LLC; and ALESSI &
                                                                 KOENIG, LLC,
                                                            15
                                                                                  Defendants.
                                                            16   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                 limited liability company,
                                                            17
                                                                                  Counter/Cross Claimant,
                                                            18
                                                                 v.
                                                            19
                                                                 BANK OF AMERICA, N.A,; THE BANK OF
                                                            20   NEW YORK MELLON FKA THE BANK OF
                                                                 NEW YORK, AS THE TRUSTEE FOR THE
                                                            21   BENEFIT OF THE CERTIFICATE HOLDERS
                                                                 OF THE CWHEQ INC., HOME EQUITY
                                                            22   LOAN ASSET-BACKED CERTIFICATES,
                                                                 SERIES 2006-S2; and DEREK L. SMITH, an
                                                            23   individual,
                                                            24                     Counter/Cross Defendants.
                                                            25

                                                            26   …

                                                            27   …

                                                            28   …
                                                                                                                1
                                                                 47564327;1
                                                                      Case 2:16-cv-02533-RFB-NJK Document 50 Filed 01/18/19 Page 2 of 2




                                                             1   TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                             2                PLEASE TAKE NOTICE that Bank of America, N.A., hereby provides notice that
                                                             3   Vatana Lay, Esq., is no longer associated with the law firm of Akerman LLP.
                                                             4                Akerman LLP continues to serve as counsel for Bank of America, N.A. in this action. All
                                                             5
                                                                 items, including, but not limited to, pleadings, papers, correspondence, documents and future notices
                                                             6
                                                                 in this action should continue to be directed to Ariel E. Stern, Esq., and Rex D. Garner, Esq.
                                                             7
                                                                              DATED this 18th day of January, 2019
                                                             8
                                                                                                                  AKERMAN LLP
                                                             9

                                                            10                                                    /s/ Rex D. Garner, Esq.
                                                                                                                  ARIEL E. STERN, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                    Nevada Bar No. 8276
                                                                                                                  REX D. GARNER, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12                                                    Nevada Bar No. 9401
AKERMAN LLP




                                                                                                                  1635 Village Center Circle, Suite 200
                                                            13
                                                                                                                  Las Vegas, Nevada 89134
                                                            14
                                                                                                                  Attorneys for Plaintiff Bank of America, N.A.
                                                            15

                                                            16                                              COURT APPROVAL
                                                                              IT IS SO ORDERED.
                                                            17                       January 28, 2019
                                                                              Date:______________
                                                                                                                         ___________________________________
                                                            18                                                           UNITED STATES MAGISTRATE JUDGE
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 47564327;1
